KENYON, Circuit Judge
(concurring).
I concur in the opinion of Judge COT-TERAL, as it seems clear that the Producers’ Commission Association, by virtue of its incorporation under chapter 181, Okl. Session Laws of 1923, secured authority only to buy and sell the live stock of its members. I am in agreement with the suggestion of Judge WILLIAMS in his concurring opinion that, had the Producers’ Association been incorporated under the act of 1919, referred to by him, plaintiff would not be entitled to the relief we are granting.